       Case 1:20-cv-00261-WMS-LGF Document 7 Filed 03/30/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

JENNIFER KENYON

                               Plaintiff,             Case No.: 1:20-cv-00261

v.

DIVERSE FUNDING ASSOCIATES, LLC and
ATLANTIC RECOVERY SOLUTIONS, LLC

                        Defendants.
_______________________________________

                  DEFENDANT DIVERSE FUNDING ASSOCIATES, LLC’S
                       ANSWER TO PLAINTIFF’S COMPLAINT

       Defendant Diverse Funding Associates, LLC (“Defendant”), by and through its

undersigned counsel, for its Answer to Plaintiff’s Complaint, upon information and belief, states

as follows:

                                       I. INTRODUCTION

       1.      Defendant admits that the Complaint alleges violations of the Fair Debt Collection

Practices Act. Defendant denies that it violated said statute.

                               II. JURISDICTION AND VENUE

       2.      The allegations in Paragraph 2 constitute conclusions of law, to which no response

is required. To the extent that a response is required, Defendant denies each and every allegation

in Paragraph 2.

       3.      The allegations in Paragraph 3 constitute conclusions of law, to which no response

is required. To the extent that a response is required, Defendant denies each and every allegation

in Paragraph 3.
       Case 1:20-cv-00261-WMS-LGF Document 7 Filed 03/30/20 Page 2 of 5




                                         III. PARTIES

       4.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 4, and therefore denies same.

       5.     Admitted in part. Defendant admits that it is a Delaware limited liability company.

Defendant denies each and every remaining allegation in Paragraph 5.

       6.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 6, and therefore denies same.

       7.     Defendant denies each and every allegation in Paragraph 7.

       8.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 8, and therefore denies same.

       9.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 9, and therefore denies same.

       10.    Defendant denies each and every allegation in Paragraph 10.

                               IV. FACTUAL ALLEGATIONS

       11.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 11, and therefore denies same.

       12.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 12, and therefore denies same.

       13.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 13, and therefore denies same.

       14.    Defendant denies each and every allegation in Paragraph 14.

       15.    Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 15, and therefore denies same.



                                               2
       Case 1:20-cv-00261-WMS-LGF Document 7 Filed 03/30/20 Page 3 of 5




       16.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 16, and therefore denies same.

       17.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 17, and therefore denies same.

       18.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 18, and therefore denies same.

       19.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 19, and therefore denies same.

       20.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 20, and therefore denies same.

       21.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 21, and therefore denies same.

       22.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 22, and therefore denies same.

       23.     Defendant denies each and every allegation in Paragraph 23.

                                     V. CAUSE OF ACTION

       24.     With respect to Paragraph 24, Defendant repeats and realleges its answer to the

allegations set forth in all of its responsive Paragraphs as if same were fully set forth at Paragraph

24.

       25.     Defendant denies each and every allegation in Paragraph 25.

       26.     Defendant denies each and every allegation in Paragraph 26.

       27.     Defendant denies each and every allegation in Paragraph 27.




                                                  3
       Case 1:20-cv-00261-WMS-LGF Document 7 Filed 03/30/20 Page 4 of 5




                               FIRST AFFIRMATIVE DEFENSE

       28.     The Complaint fails to state a claim upon which relief can be granted against the

answering Defendant.

                             SECOND AFFIRMATIVE DEFENSE

       29.     Plaintiff failed to mitigate her damages.

                              THIRD AFFIRMATIVE DEFENSE

       30.     Plaintiff’s claims alleged in the Complaint are barred by the statute of limitations.

                             FOURTH AFFIRMATIVE DEFENSE

       31.     Defendant is not a debt collector as defined by the Fair Debt Collection Practices

Act.

                              FIFTH AFFIRMATIVE DEFENSE

       32.     Plaintiff’s claims may be precluded, in whole or part, to the extent Plaintiff’s

purported damages, if any, were caused by Plaintiff’s acts and/or omissions.

                              SIXTH AFFIRMATIVE DEFENSE

       33.     Plaintiff’s claims may be precluded, in whole or part, to the extent Plaintiff’s

purported damages, if any, were caused by third parties over whom Defendant had no control or

authority.

                            SEVENTH AFFIRMATIVE DEFENSE

       34.     Plaintiff’s Complaint fails to name a necessary party.

       WHEREFORE, Defendant Diverse Funding Associates, LLC respectfully demands

judgment against the Plaintiff dismissing the Complaint in its entirety together for such other,

further or different relief, not inconsistent herewith, as may be just, equitable and proper, together

with the costs and disbursements of this action.



                                                   4
    Case 1:20-cv-00261-WMS-LGF Document 7 Filed 03/30/20 Page 5 of 5




DATED:    March 30, 2020

                           LIPPES MATHIAS WEXLER FRIEDMAN LLP

                           /s Brendan H. Little
                           Brendan H. Little, Esq.
                           Attorneys for Defendant Diverse Funding Associates, LLC
                           50 Fountain Plaza, Suite 1700
                           Buffalo, NY 14202
                           T: 716 853-5100
                           F: 716-853-5199
                           E: blittle@lippes.com




                                    5
